DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0222023).  Kim discloses an apparatus for assisting tool use, the apparatus comprising: one or more motors (e.g. ¶¶ 76); a wrist support (e.g. ¶¶ 63-65); a shaft coupled to the one or more motors (e.g. ¶¶ 73-77), wherein the shaft comprises a coupling to couple to a tool to enable a user resting a hand with the wrist on the wrist support to hold and manipulate the tool with one or more fingers of the hand (e.g. ¶¶ 25, 72, etc.); and a controller configured to: receive position data indicative of a position of an active end of a tool coupled to the coupling; receive constraint data indicative of one or more regions of space in which the active end of the tool should not be positioned; and process the position and constraint data to control the one or more motors to bias the active end of the tool out of the region when a position indicated by the position data is within a region indicated by the constraint data (e.g. ¶¶ 24-25, 53-57, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792